Citation Nr: 0719895	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  97-20 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for the postoperative residuals of a right ankle 
injury, with degenerative joint disease.  

2.  Entitlement to a disability rating in excess of 10 
percent for recurrent dislocations of the right knee, with 
arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran served on active duty from May 1973 to May 1976 
and from June 1976 to June 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied entitlement to 
the benefits currently sought on appeal.

When the case was previously before the Board, in November 
2003, it was remanded for records and examination of the 
veteran.  The requested development has been completed and 
the Board proceeds with its review of the appeal.  

In October 2004, the RO granted service connection for a 
tender and painful post-surgical scar on the right ankle, 
with a 10 percent rating.  The veteran disagreed with the 
effective date.  The RO granted an earlier effective date and 
issued a statement of the case.  A substantive appeal is not 
of record.  In November 2006,the RO granted service 
connection for degenerative joint disease of the left knee, 
rated as 10 percent disabling.  The file does not contain a 
notice of disagreement on any aspect of that decision.  
Absent a notice of disagreement, a statement of the case and 
a substantive appeal, the Board does not have jurisdiction.  
Bernard v. Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 
10 Vet. App. 511 (1997).  Thus, the rating of the right knee 
and right ankle are the only issues currently before the 
Board.  


FINDINGS OF FACT

1.  The service-connected postoperative residuals of a right 
ankle injury, with degenerative joint disease, are manifested 
by marked limitation of motion, without ankylosis or malunion 
of the tibia or fibula.  

2.  The service-connected recurrent dislocations of the right 
knee, with arthritis, are manifested by a restriction of 
flexion to 70 degrees, without limitation of extension, 
subluxation, instability, or any other limitation of 
function.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for the postoperative residuals of a right ankle 
injury, with degenerative joint disease, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.40, 4.45, and Code 5271 (2006).  

2.  The criteria for a disability rating in excess of 10 
percent for recurrent dislocations of the right knee, with 
arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.40, 4.45, and Codes 5010, 5260 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January 2005, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for increased ratings; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
instructed at that time to submit any evidence in his 
possession that pertained to his claims.  Although this 
notice was delivered after the initial denial of the claims, 
the AOJ subsequently readjudicated each based on all the 
evidence in January 2007, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision. 

The notice pertaining to the assignment of disability ratings 
and effective dates, as discussed by the United States Court 
of Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) was provided to the 
veteran in March 2006 and April 2006.  In as much as the 
claims are denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure to notify prejudice to the veteran.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.

Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2006).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In this case, the Board has 
reviewed the extensive clinical notes.  They will not be 
discussed in detail because they primarily deal with 
disorders not at issue in this case, or do not provide 
information to rate the disabilities at issue.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2006).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) Less 
movement than normal; (b) More movement than normal; (c) 
Weakened movement; (d) Excess fatigability; 
(e) Incoordination, impaired ability to execute skilled 
movements smoothly; (f) Pain on movement, swelling, deformity 
or atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. 38 C.F.R. § 4.45 (2006).  
Review of the examination reports shows that the examiners 
considered these factors and how they affected joint motion.  

Postoperative Residuals of a Right Ankle Injury, with 
Degenerative Joint Disease

Initially, the Board notes that the right ankle scar has a 
separate 10 percent rating and its evaluation is not before 
the Board at this time.  

The service-connected post-operative residuals of a right 
ankle injury, with degenerative joint disease are currently 
rated as 20 percent disabling under diagnostic code 5271.  
The rating criteria provides that limited motion of the ankle 
will be rated as 20 percent disabling if marked and 10 
percent disabling if moderate.  38 C.F.R. Part 4, Code 5271 
(2006).  The current 20 percent evaluation is the highest 
rating available under these criteria.  

A July 1995 VA orthopedic clinic record reflects the 
veteran's complaints of recurrent right ankle pain.  Right 
ankle motion was 5 degrees dorsiflexion and 30 degrees 
plantar flexion.  Inversion and eversion were satisfactory.  
When the veteran was seen at the clinic in August 1995, it 
was noted that X-ray studies revealed post-traumatic 
osteoarthritic changes of the talotibial joint.  

The VA examination report of April 1998 shows the veteran 
complained of pain and burning below the lateral malleolus.  
He also reported a click and stiffness.  The scar area was 
very sensitive to touch and to deep palpation.  There was 
less discomfort in the waist of the ankle anteriorly.  There 
was no tenderness over the Achilles tendon or sole of the 
foot.  Right ankle dorsiflexion was to 10 degrees and plantar 
flexion was 20 degrees.  The diagnosis was a tendon injury of 
the right ankle, post-operative, with slight limitation of 
motion , pain, and calcaneal spurs on X-ray.  

The veteran's claims file was available and reviewed for the 
April 2003 VA examination.  The veteran complained of daily 
pain on motion with weight bearing.  Weight bearing and 
propulsion exaggerated the pain.  He had not noted undue 
fatigue or flare-ups.  The ankle area was slightly swollen.  
There was tenderness and swelling in the area of the scar.  
There was no tenderness over the Achilles tendon, heel or 
forefoot.  The veteran had painless dorsiflexion to 10 
degrees and plantar flexion to 15 degrees.  Further motion 
caused pain and the maneuver was stopped.  The veteran also 
complained of pain on testing for inversion and eversion.  
The ankle was stable.  

On VA joints examination in April 2004, the claims file was 
reviewed.  The veteran reported that it hurt to move the 
ankle at all times.  He complained of swelling, crepitus on 
motion, and occasional locking up.  Examination disclosed 
minimal swelling around the malleolar surface.  Internal and 
external rotation were essentially unremarkable.  The veteran 
cried out and grimaced with any movement of the foot.  He was 
able to dorsiflex 10 degrees and plantar flex 30 degrees, 
with complaints of pain.  There was no crepitus or 
instability.  Repetitive motion showed no diminution of the 
range of motion.  

On VA examination in December 2005, the claims file was 
reviewed.  The veteran reported right ankle pain and 
stiffness.  He said that sometimes, it became hot, locked up, 
and gave way.  The examiner found the right ankle extended to 
the zero degree position and flexed to 40 degrees, with pain 
at extremes of movement.  There was no change in motion 
following repetitive use.  Other than grimacing, there was no 
objective evidence of painful motion.  There was no edema, 
effusion, instability, weakness, redness, heat, or abnormal 
mobility.  There was tenderness around the ankle and the 
veteran walked with a mild limp on the right lower extremity.  
The examiner specified that no ankylosis was present.  

The VA examinations consistently show that while the veteran 
complained of ankle pain, he had a range of ankle motion 
which was no more than marked, even considering pain and 
other factors.  38 C.F.R. §§ 4.40, 4.45.  

A higher rating could be assigned for ankylosis of the ankle.  
Ankylosis of the ankle, in plantar flexion at more than 40°, 
or in dorsiflexion at more than 10° or with abduction, 
adduction, inversion or eversion deformity will be rated as 
40 percent disabling.  Ankylosis of the ankle, in plantar 
flexion, between 30° and 40°, or in dorsiflexion, between 0° 
and 10° will be rated as 30 percent disabling.  Ankylosis of 
the ankle, in plantar flexion, less than 30° will be rated as 
20 percent disabling.  38 C.F.R. Part 4, Code 5270 (2005).  
However, there is no evidence of ankylosis, which is a bony 
fixation of the joint that is rated based on the fixed 
position.  The examination reports of April 1998, April 2003, 
April 2004, and December 2005 show that there is motion in 
the ankle, which is not analogous to ankylosis.  38 C.F.R. 
§ 4.20.   

Impairment of the tibia and fibula can be rated as 40 percent 
disabling where there is a nonunion, with loose motion, 
requiring brace.  A malunion of the tibia and fibula will be 
rated as 30 percent disabling if there is marked knee or 
ankle disability, 20 percent disabling if there is moderate 
knee or ankle disability, and 10 percent disabling if there 
is slight knee or ankle disability.  38 C.F.R. Part 4, Code 
5262 (2005).  

VA X-rays of July 1999 showed no change since May 1996.  The 
ankle mortise did not appear abnormal.  There was a medial 
tilt of the tibia implying loss of integrity of the lateral 
collateral ligament.  The medial talar dome displayed a 
heterogeneous pattern suggesting osteonecrosis, probably 
secondary to osteochondral injury.  No disruption of the 
articular contour was evident.  The lateral joint spaces were 
widened.  There were small ossific structures beneath the 
medial malleolus, likely post traumatic in nature.  The 
subtalar joint was unremarkable.  The impression was post 
traumatic abnormalities of the ankle joint with no change 
since 1996.   

The April 2003 VA X-rays of the right ankle were read as 
disclosing a prominent plantar calcaneal spur.  There was a 
small Achilles calcaneal spur, which had decreased in size.  
There was evidence of an old fracture of the medial malleolus 
with slight local degenerative change.  The radiologist 
concluded that, except for mild changes in the contours of 
the calcaneal spurs, there had been little change since 1996.  

These X-ray studies show some minor post-traumatic changes in 
the ankle but do not reflect the malunion required for a 
higher rating under diagnostic code 5262.  

The veteran may feel that his service-connected ankle 
disability impairs his functional ability to such an extent 
that a higher rating should be assigned.  However, the 
objective findings of the trained medical personnel are 
significantly more probative in determining the extent of the 
disability and whether it approximates the requirements for a 
higher evaluation.  Here, the competent medical evidence 
forms a preponderance of evidence which establishes that the 
service-connected right ankle disability does not approximate 
any applicable criteria for a higher rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

In view of the time elapsed since the current claim was 
received in January 1995, the Board has considered the issues 
raised by the Court in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether staged ratings should be assigned.  We 
conclude that the service-connected right ankle disability 
has not significantly changed and uniform rating is 
appropriate in this case.  




Recurrent Dislocations of the Right Knee, with Arthritis

The service-connected knee disability is currently rated as 
arthritis and assigned a 10 percent rating under diagnostic 
code 5010.  Ten percent is the highest rating assignable for 
a joint rated on the basis of arthritis.  38 C.F.R. § 4.71a, 
Codes 5003, 5010 (2006).  Higher ratings can be assigned 
based on impairment of the knee.  

There is no evidence of malunion or other impairment of the 
femur, ratable under diagnostic code 5255.  38 C.F.R. Part 4, 
Code 5255 (2006).  There is no evidence of ankylosis of the 
knee ratable under diagnostic code 5256.  38 C.F.R. Part 4, 
Code 5256 (2006).  There is no evidence of malunion or other 
impairment of the tibia and fibula ratable under diagnostic 
code 5262.  38 C.F.R. Part 4, Code 5262 (2006).  

There is no evidence of a dislocation or removal of a semi-
lunar cartilage (meniscus) ratable under diagnostic code 5258 
or 5259, respectively.  38 C.F.R. Part 4, Codes 5258, 5259 
(2006).  An August 1995 VA orthopedic clinic note shows that 
X-rays were reviewed and found to reveal narrowing of the 
medial joint line, without recent bony trauma.  The 
assessment was rule out internal derangement of the right 
medial semilunar cartilage.  

Where flexion or bending of the leg is limited to 60 degrees, 
the disability rating will be noncompensable.  Where flexion 
of the leg is limited to 45 degrees, the disability rating 
will be 10 percent.  Where flexion of the leg is limited to 
30 degrees, the disability rating will be 20 percent.  Where 
flexion of the leg is limited to 15 degrees, the disability 
rating will be 30 percent.  38 C.F.R. Part 4, Code 5260 
(2006).

Where extension (or straightening) of the leg is limited to 5 
degrees from the straight leg position, the disability will 
be noncompensable.  Where extension is limited to 10 degrees, 
the disability will be rated at 10 percent.  Where extension 
is limited to 15 degrees, the disability will be rated at 20 
percent.  Where extension is limited to 20 degrees, the 
disability will be rated at 30 percent.  Where extension is 
limited to 30 degrees, the disability will be rated at 40 
percent.  Where extension is limited to 45 degrees, the 
disability will be rated at 50 percent.  38 C.F.R. Part 4, 
Code 5261 (2006).

The medical records show that there is no limitation of 
motion, flexion or extension, that would warrant a rating in 
excess of 10 percent.  Specifically, VA examiners considered 
factors, such as pain, under 38 C.F.R. §§ 4.40 and 4.45, as 
discussed by the Court in DeLuca, and yet, repeatedly had 
findings which did not meet the criteria for a higher 
evaluation.  Some of the examinations disclosed crepitus.  
This is consistent with pain and a minimal compensable 
rating, but does not support a rating in excess of the 
current 10 percent.  38 C.F.R. § 4.59 (2006).  

VA orthopedic clinic notes of July 1995, August 1995, and 
April 1996 indicate a normal, full range of right knee 
motion.  A September 1996 VA clinical note shows the right 
knee had no swelling, erythema, rubor, or calor; and 
movements were full and nontender.  A July 1997 note shows a 
range of right knee motion from 0 to 100 degrees.  An April 
1998 VA clinical note shows a range of motion from 0 to 110 
degrees with mild crepitus.  On VA examination in April 1998, 
the veteran's complaints of pain and other symptoms were 
considered and the range of motion was from 0 to 130 degrees.  
A VA clinical note, dated in July 1998 shows a range of right 
knee motion from 0 to 135 degrees.  In January 1999, the 
range of right knee motion was considered to be full in the 
examiner's opinion, going from 0 to 130 degrees, without 
crepitus or effusion.  

The report of the July 2002 VA joints examination shows 
crepitus with flexion and extension.  Right knee flexion went 
to 110 degrees.  X-rays disclosed very minimal degenerative 
changes.  

On the April 2003 VA examination, the claims file was 
reviewed.  The veteran could extend to 0 degrees without 
pain.  He could flex to 10 degrees before pain began and then 
complained of pain to 20 degrees.  A knee bend also produced 
pain at 20 degrees.  

On the April 2004 VA examination, the claims folder was 
reviewed and the veteran's description of his symptoms was 
noted.  Physical examination showed tenderness with pressure 
on the patella, and laterally and medially over the joint 
space.  The veteran cold extend to the 0 position without 
pain.  He complained of pain on movement of the knee and 
flexed to 100 degrees.  At that point, he cried out and 
grimaced in pain.  There was some crepitus on movement, at 
the final 10 degrees of flexion and the first 10 degrees of 
extension of the flexed knee.  There was no diminution in the 
range of motion with repetitive testing of the knee.  

The veteran had a VA pain assessment in April 2005.  He 
reported that knee pain went from 4 to 10 on a 10 point 
scale.  The April 2005 orthopedic clinic note shows the range 
of knee motion was within normal limits and strength was 5/5 
throughout the lower extremities.  

The veteran's claims folder was reviewed for the December 
2005 VA examination of his joints.  His knee reportedly 
flared-up in bad weather.  The right knee extended to 0 
degrees and flexed to 70 degrees, with pain on the extreme of 
flexion.  Following repetitive use, there was no change in 
the range of motion of the right knee.  The examiner 
commented that the extent of further limitation during flare-
ups would require ungrounded speculation.  There was no 
objective evidence of painful motion, other than grimacing.  
There was no edema, effusion, instability, weakness, redness, 
heat, or abnormal movement.  The veteran guarded movement.  
There was tenderness over the medial and lateral joint lines, 
and patella.  There was crepitus with flexion and extension.  
The veteran had a mildly anatalgic gait, limping on his right 
lower extremity.  

Diagnostic code 5260 provides a noncompensable rating where 
flexion or bending of the leg is 60 degrees or more.  A 
compensable rating under these criteria would require that 
flexion of the leg be limited to 45 degrees.  A rating in 
excess of the current 10 percent would require a limitation 
of flexion to approximately 30 degrees.  38 C.F.R. § 4.7.  In 
this case, there has been only one examination which has 
shown a limitation of flexion which would warrant an 
increased rating under these criteria.  However, the vast 
majority of examinations, including the most recent, indicate 
a rating that would be noncompensable under this diagnostic 
code.  Consequently, the Board must conclude that the 
preponderance of evidence shows that the veteran does not 
have a limitation of right knee motion which would support a 
higher rating under any applicable criteria.  

Other impairment of the knee, recurrent subluxation or 
lateral instability, will be rated as 10 percent disabling 
where slight, 20 percent disabling where moderate, and 30 
percent disabling where severe.  38 C.F.R. Part 4, Code 5257 
(2006).

Although the disability has been characterized as recurrent 
dislocations, there is no evidence of recurrent dislocation 
or lateral instability which could be assigned an additional 
rating under diagnostic code 5257.  38 C.F.R. Part 4, Code 
5257 (2006).  VA orthopedic clinic notes of July 1995, August 
1995, and April 1996, show the cruciate and collateral 
ligaments were intact.  VA clinical notes, dated in July 1997 
and April 1998, show the right knee was stable to varus and 
valgus stress.  On the April 1998 VA examination, the right 
knee was stable to stress.  In January 1999, the medial and 
lateral ligaments were stable and the anterior drawer sign 
was negative.  

A VA clinical note, dated in July 1998 shows that a probable 
old anterior cruciate ligament tear was considered and the 
knee was found to be stable to varus and valgus stress, with 
negative McMurray and Lachman's signs.  

The report of the July 2002 VA joints examination shows the 
right knee was stable.  

On the April 2003 VA examination, the claims file was 
reviewed.  The examiner reported several tests showing the 
knee was stable.  The examiner could not find any shift, 
subluxation or dislocation.  He commented that he was unable 
to reproduce any instability.  

The report of the April 2004 VA examination shows the claims 
folder was reviewed and the veteran's complaints considered.  
The examiner could not demonstrate any instability of the 
knee to varus or valgus stress.  There was no drawer or 
McMurray sign.  

The April 2005 orthopedic clinic note shows the right knee 
was negative to McMurray's and Lachman's tests as well as 
varus or valgus stress.  

On VA examination in December 2005, the claims folder was 
reviewed.  The veteran's description of his symptoms was 
noted.  He said he had dislocated his right knee several 
times.  The examiner reported that there was no weakness, 
instability or abnormal movement.  The diagnosis was history 
of recurrent dislocations of the right knee with degenerative 
joint disease.  The examiner commented that there was no 
demonstrable subluxation or lateral instability on the right 
knee on the examination.  

Thus, although the service-connected right knee disability 
has been described as recurrent dislocations, such 
manifestations have not been objectively demonstrated on any 
recent evaluation, despite the numerous examinations and 
clinical evaluations.  The findings of the trained medical 
professionals form a preponderance of evidence on this point 
and establish that the veteran does not have recurrent 
subluxation or lateral instability, which could be assigned a 
higher or additional disability rating under 38 C.F.R. 
Part 4, Code 5257.  

Here, again, the objective findings of the trained medical 
professionals are substantially more persuasive than the 
veteran's claims.  The examination reports and clinical 
records from competent medical sources establish by a 
preponderance of evidence that the veteran does not have any 
limitation of motion, subluxation or instability, ankylosis, 
meniscal damage, or impairment of femur, tibia, or fibula, 
that would approximate any applicable criteria for a higher 
rating for his service-connected right knee.  38 C.F.R. 
§ 4.7.  As the preponderance of the evidence is against the 
veteran's claim for an increased rating for the right knee, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  

In view of the time elapsed since the current claim was 
received in January 1995, the Board has considered the issues 
raised by the Court in Fenderson and whether staged ratings 
should be assigned.  We conclude that the service-connected 
right knee disability has never exceeded the criteria for a 
10 percent rating and uniform rating is appropriate in this 
case.  


Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating in excess of 20 percent for the 
postoperative residuals of a right ankle injury, with 
degenerative joint disease, is denied.  

A disability rating in excess of 10 percent for recurrent 
dislocations of the right knee, with arthritis, is denied.  


____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


